UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Ronald E. Powell et al.,                                                    2/24/2020

                                 Plaintiffs,
                                                               1:18-cv-01951 (VSB) (SDA)
                    -against-
                                                               ORDER
 Ocwen Financial Corporation et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

        Before the Court is Plaintiffs’ motion to compel the production of emails and other

electronic documents and communications of Defendant Ocwen’s servicing team members

related to Ocwen’s servicing practices for the four trusts added to the Second Amended

Complaint (“SAC”). (Letter Motion, ECF No. 207, at 1; Letter Reply, ECF No. 213, at 2 (limiting

scope).) Following a Telephone Conference with the parties, and for the reasons stated on the

record, it is hereby Ordered that Plaintiffs’ motion is DENIED.

        The Court finds that the additional discovery sought by Plaintiffs is not proportional to the

needs of the case in light of Plaintiffs’ earlier position (in support of their motion to amend) that

they did not intend to seek additional discovery as a result of the additional trusts added to the

SAC; the scope and timing of Plaintiffs’ request; and the burden on Defendant Ocwen, particularly

given the limited scope of discovery authorized by Judge Broderick. (See Op. & Order, ECF No.

150.)

        It is further Ordered that, no later than Wednesday, February 26, 2020, Defendant Wells

Fargo shall file its response to Plaintiffs’ motion to seal. (See Letter Motion, ECF No. 209.)
SO ORDERED.

DATED:        New York, New York
              February 24, 2020

                                       ______________________________
                                       STEWART D. AARON
                                       United States Magistrate Judge




                                   2
